 



Exhibit 10.4

Execution Version

CONSENT, WAIVER AND AMENDMENT NO. 2

     This CONSENT, WAIVER AND AMENDMENT NO. 2 (this “Agreement”) dated as of
February 28, 2005 is among Holly Energy Partners — Operating, L.P., successor to
HEP Operating Company, L.P. (the “Borrower”), the Existing Guarantors (as
defined below), the Banks (as defined in the Credit Agreement (as defined
below)), and Union Bank of California, N.A., as administrative agent for such
Banks (in such capacity, the “Administrative Agent”).

RECITALS

     A. The Borrower, the Banks, and the Administrative Agent are parties to the
Credit Agreement dated as of July 7, 2004, as amended by the Consent and Omnibus
Amendment dated as of July 30, 2004 (as so amended, the “Credit Agreement”).

     B. In connection with such Credit Agreement, the undersigned Subsidiaries
of the Borrower (the “Existing Guarantors”) executed and delivered a Guaranty
Agreement dated as of July 13, 2004 (the “Guaranty”) in favor of the
Administrative Agent for the benefit of the Beneficiaries (as defined therein).

     C. The Borrower and Holly Energy Partners, L.P. (the “Limited Partner”)
have entered into a Contribution Agreement dated as of January 25, 2005 (the
“Acquisition Agreement”) with T & R Assets, Inc., Fin-Tex Pipe Line Company, and
Alon USA Refining, Inc., as transferors, and Alon Pipeline Assets, LLC, Alon
Pipeline Logistics, LLC, Alon USA, Inc., and Alon USA, LP, pursuant to which the
Limited Partner and/or certain of its Subsidiaries will acquire (the
“Acquisition”) certain pipelines and related assets (the “Acquired Assets”),
which Acquired Assets will be contributed to and owned by HEP
Fin-Tex/Trust-River, L.P., a Texas limited partnership and successor by
conversion from Alon Pipeline Assets, LLC (“HEP Pipeline”), immediately after
the Acquisition and the transactions contemplated in the Acquisition Agreement
occur.

     D. Concurrently with the closing of, and to partially finance, the
Acquisition, the Limited Partner and Holly Energy Finance Corp. (“Finance Corp”)
plan to issue up to $150,000,000 of unsecured 6.25% Senior Notes due 2015
(“High-Yield Notes”) that will be guaranteed by all wholly owned domestic
subsidiaries of the Limited Partner and Finance Corp, the proceeds of which,
prior to the consummation of the Acquisition, may be deposited and held in a
securities escrow account of the Limited Partner (the “Escrow Account”) held by
U.S. Bank National Association in its capacity as escrow agent and trustee (in
such capacities, the “Escrow Agent” and the “Trustee”, respectively), for the
sole benefit of the Limited Partner and the holders of the High-Yield Notes on
the terms set forth in an Escrow and Security Agreement to be executed by the
Limited Partner and the Escrow Agent and Trustee in connection with the issuance
of the High-Yield Notes (the “Escrow Agreement”).

     E. The Borrower has requested that the Banks (i) expressly consent to the
Acquisition, (ii) waive the requirement for the delivery of an Approved
Consultants Report in

 



--------------------------------------------------------------------------------



 



connection with the Acquisition, and (iii) amend the Credit Agreement to
(a) permit a junior security interest in the Acquired Assets in favor of the
sellers of the Acquired Assets, (b) permit the Borrower and the other
Subsidiaries of the Limited Partner other than Finance Corp to guarantee the
High-Yield Notes referenced above, and (c) make certain other changes to the
Credit Agreement.

     F. Subject to the terms and conditions set forth herein, the Banks are
willing to make the consent, waiver, and amendments set forth herein.

     THEREFORE, the Borrower, the Existing Guarantors, the Banks, and the
Administrative Agent hereby agree as follows:

ARTICLE I.
DEFINITIONS

     Section 1.01 Terms Defined Above. As used in this Agreement, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein.

     Section 1.02 Terms Defined in the Credit Agreement. Each term defined in
the Credit Agreement and used herein without definition shall have the meaning
assigned to such term in the Credit Agreement, unless expressly provided to the
contrary.

     Section 1.03 Other Definitional Provisions. The words “hereby”, “herein”,
“hereinafter”, “hereof”, “hereto” and “hereunder” when used in this Agreement
shall refer to this Agreement as a whole and not to any particular Article,
Section, subsection or provision of this Agreement. Section, subsection and
Exhibit references herein are to such Sections, subsections and Exhibits to this
Agreement unless otherwise specified. All titles or headings to Articles,
Sections, subsections or other divisions of this Agreement or the exhibits
hereto, if any, are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such Articles, Sections, subsections, other divisions or exhibits, such other
content being controlling as the agreement among the parties hereto. Whenever
the context requires, reference herein made to the single number shall be
understood to include the plural; and likewise, the plural shall be understood
to include the singular. Words denoting sex shall be construed to include the
masculine, feminine and neuter, when such construction is appropriate; and
specific enumeration shall not exclude the general but shall be construed as
cumulative. Definitions of terms defined in the singular or plural shall be
equally applicable to the plural or singular, as the case may be, unless
otherwise indicated.

ARTICLE II.
CONSENT, WAIVER AND AMENDMENTS

     Section 2.01 Consent. To the extent necessary and provided that (a) the
Acquisition is in compliance with the terms of the Credit Agreement and (b) the
conditions set forth in Article IV below are met, the Banks hereby consent to
the Acquisition and the transactions contemplated by the Acquisition Agreement.

-2-



--------------------------------------------------------------------------------



 



     Section 2.02 Waiver. Subject to the conditions set forth in Article IV
below, the Banks hereby waive the requirement, contained in the definition of
“EBITDA” in the Credit Agreement, for the preparation and delivery of an
Approved Consultant’s Report in connection with the Acquisition.

     Section 2.03 Amendments to Credit Agreement. Effective as of the Effective
Date, the Credit Agreement shall hereby be amended as follows:

          (a) The following definitions shall be inserted in alphabetical order
in Section 1.01 of the Credit Agreement:

     “Alon Acquisition Closing Date” means the date upon which the “Acquisition”
as defined in Amendment No. 2 is consummated.

     “Alon Mortgage” means the Mortgage and Deed of Trust (with Security
Agreement and Financing Statement) dated as of the Alon Acquisition Closing Date
made by HEP Pipeline, to Harlin R. Dean, as Trustee for the benefit of Alon USA,
LP.

     “Alon Pipelines and Terminals Agreement” means the Pipelines and Terminals
Agreement dated as of the Alon Acquisition Closing Date between the Limited
Partner and Alon USA, LP.

     “Amendment No. 2” means the Consent, Waiver and Amendment No. 2 to this
Agreement dated as of February 28, 2005.

     “Finance Corp” means Holly Energy Finance Corp., a Delaware corporation.

     “HEP Pipeline” means HEP Fin-Tex/Trust-River, L.P., a Texas limited
partnership and successor by conversion from Alon Pipeline Assets, LLC.

     “Permitted Note Debt” means Debt in connection with unsecured senior notes
issued by the Limited Partner and Finance Corp or any of their wholly owned
Subsidiaries; provided that (a) after giving effect to the issuance of such
notes, there would be no Default under this Agreement, (b) such notes’ scheduled
maturity is no earlier than July 7, 2010, (c) such notes are rated no lower than
B+ by S&P and Ba3 by Moody’s at the time of their issuance, and (d) no indenture
or other agreement governing such notes contains (i) maintenance financial
covenants or (ii) covenants or events of default that are more restrictive on
the Limited Partner or any of its Subsidiaries than those contained in this
Agreement are on the Borrower and its Subsidiaries.

          (b) The definition of “Consolidated” in Section 1.01 of the Credit
Agreement is amended to replace the reference therein to “the Borrower” with a
reference to “a Person”.

          (c) The definition of “EBITDA” in Section 1.01 of the Credit Agreement
is amended (i) to delete the words “twenty percent (20%)” and replace them with
the words “thirty

-3-



--------------------------------------------------------------------------------



 



percent (30%)” and (ii) to replace each reference therein to the “Borrower” with
a reference to the “Limited Partner”.

          (d) The definition of “Guarantor” in Section 1.01 of the Credit
Agreement is amended and restated to read in its entirety as follows:

     “Guarantor” means, as of the Effective Date (as defined in Amendment
No. 2), each of the Persons listed on Schedule 1.01(d), and thereafter, (a) each
of the present and future direct and indirect Subsidiaries of the Limited
Partner other than the Borrower and the Restricted Subsidiary, and (b) each
direct obligor or guarantor of Permitted Note Debt. “Guarantors” means all such
guarantors collectively.

          (e) The definition of “Interest Coverage Ratio” in Section 1.01 of the
Credit Agreement is amended to replace the reference therein to the “Borrower”
with a reference to the “Limited Partner”.

          (f) The definition of “Interest Expense” in Section 1.01 of the Credit
Agreement is amended to replace the reference therein to “the Borrower” with a
reference to “a Person”.

          (g) The definition of “Leverage Ratio” in Section 1.01 of the Credit
Agreement is amended to replace each reference to the “Borrower” therein with a
reference to the “Limited Partner”.

          (h) The definition of “Material Contracts” in Section 1.01 of the
Credit Agreement is amended and restated to read in its entirety as follows:

     “Material Contracts” means, collectively, (a) the Borrower Partnership
Agreement, the Intercompany Pipelines and Terminals Agreement, the Omnibus
Agreement, the Contribution Agreement, the Alon Mortgage, and the Alon Pipelines
and Terminals Agreement and (b) any other material documents, agreements or
instruments related to any of the foregoing (i) to which the Borrower or any of
its Subsidiaries is a party, and (ii) which, if terminated or cancelled, could
reasonably be expected to have a Material Adverse Effect.

          (i) The definition of “Net Income” in Section 1.01 of the Credit
Agreement is amended to replace the reference therein to “the Borrower” with a
reference to “a Person”.

          (j) The definition of “Pipeline Lease Agreement” is deleted from
Section 1.01 of the Credit Agreement.

          (k) The definition of “Pipeline Systems” in Section 1.01 of the Credit
Agreement is amended and restated to read in its entirety as follows:

     “Pipeline Systems” means (a) the approximately 780 miles of Refined
Products pipelines located in New Mexico, Texas and Utah that are owned or
leased by Borrower or any of its Subsidiaries and that are used by Borrower and
its Subsidiaries in the Business, (b) the 249-mile Refined Products pipeline
owned

-4-



--------------------------------------------------------------------------------



 



by the Restricted Subsidiary which is used in the Business to transport liquid
petroleum gases from the western part of the state of Texas to the border
between the state of Texas and Mexico near El Paso, (c) the Refined Product
Pipelines (as defined and described in the Alon Pipelines and Terminals
Agreement) that are owned by HEP Pipeline and that are used in the Business, and
(d) any other pipelines owned or leased by the Borrower or any Subsidiary of the
Borrower that are used in the Business.

          (l) The defined term “Pipelines and Terminals Agreement” in
Section 1.01 of the Credit Agreement is amended to be the defined term
“Intercompany Pipelines and Terminals Agreement”, and such defined term shall be
realphabetized. The rest of such definition shall remain unchanged.

          (m) The definition of “Reserve Amount” is deleted from Section 1.01 of
the Credit Agreement.

          (n) The definition of “Terminals” in Section 1.01 of the Credit
Agreement is amended and restated to read in its entirety as follows.

     “Terminals” means, collectively, (a) the five Refined Products terminals
owned in whole or in part by the Borrower that are used in the Business that are
integrated with the Pipeline Systems and are located in and between (i) El Paso,
Texas; (ii) Moriarty, New Mexico; (iii) Bloomfield, New Mexico; (iv)
Albuquerque, New Mexico; and (v) Tucson, Arizona, (b) the three Refined Products
terminals owned in whole or in part by the Borrower that are used in the
Business that serve third-party common carrier pipelines and are located in
Boise and Burley, Idaho and Spokane, Washington, (c) the Refined Products
terminal that is owned by the Borrower and that serves a United States Air Force
Base that is located near Mountain Home, Idaho, (d) the two Refined Products
truck loading racks owned by the Borrower that are used in the Business, one of
which is located within the Navajo Refinery and one of which is located within
the Woods Cross Refinery, (e) the Refined Product Terminals (as defined and
described in the Alon Pipelines and Terminals Agreement) that are owned by HEP
Pipeline and that are used in the Business, and (f) any other terminals and
loading racks owned or leased by the Borrower or any Subsidiary of the Borrower
that are used in the Business.

          (o) The definition of “Trigger Event” is deleted from Section 1.01 of
the Credit Agreement.

          (p) The following phrase is deleted from Section 2.01(a) of the Credit
Agreement: “plus, if a Trigger Event shall have occurred and be continuing, the
Reserve Amount”.

          (q) The following phrase is deleted from Section 2.04(b)(i) of the
Credit Agreement: “plus, if a Trigger Event shall have occurred and be
continuing, the Reserve Amount”.

-5-



--------------------------------------------------------------------------------



 



          (r) Clause (i) of Section 2.14(b) of the Credit Agreement is deleted,
and clauses (ii), (iii), (iv), and (v) of Section 2.14(b) of the Credit
Agreement shall become clauses (i), (ii), (iii), and (iv) thereof.

          (s) Section 2.14(c) of the Credit Agreement is amended to replace each
reference to “clause (iii) of Section 2.14(b)” or “subsection (iii) of clause
(b) of this Section 2.14” with a reference to “Section 2.14(b)(ii)”.

          (t) Section 5.15 is deleted from Article V of the Credit Agreement.

          (u) The following clause (j) is added to the end of Section 6.01 of
the Credit Agreement:

     (j) In favor of Alon USA, LP (or any assignee or successor thereto)
securing certain obligations under the Alon Pipelines and Terminals Agreement,
pursuant to the Alon Mortgage, so long as such Liens are subordinated to the
Liens on the same assets securing the Obligations on terms not less advantageous
to the Administrative Agent and the Banks than those contained in the
Subordination, Non-Disturbance and Attornment Agreement executed by the
Administrative Agent and Alon USA, LP as of the date of the consummation of the
Acquisition (as defined in Amendment No. 2).

          (v) The following clause (j) is added to Section 6.02 of the Credit
Agreement after clause (i), and the existing clause (j) shall become clause (k):

     (j) Permitted Note Debt, including, without limitation, any guaranty
thereof; and

          (w) Section 6.10 of the Credit Agreement is amended and restated to
read in its entirety as follows:

     Section 6.10. Leverage Ratio. As of the end of any fiscal quarter of the
Borrower and the Limited Partner (commencing with the fiscal quarter ended
December 31, 2004), the Leverage Ratio shall not be greater than (a) 3.50 to
1.00 for the fiscal quarter ended December 31, 2004 and (b) 4.00 to 1.00 for
fiscal quarters ending thereafter.

          (x) Section 6.11 of the Credit Agreement is amended and restated to
read in its entirety as follows:

     Section 6.11. Interest Coverage Ratio. As of the end of any fiscal quarter
of the Borrower and the Limited Partner (commencing with the fiscal quarter
ended December 31, 2004), the Interest Coverage Ratio shall not be less than (a)
3.50 to 1.00 for the fiscal quarter ended December 31, 2004 and (b) 3.00 to 1.00
for fiscal quarters ending thereafter.

          (y) Each reference to the “Borrower” in Sections 7.01(d)(i) and
7.01(d)(ii) of the Credit Agreement is deleted and replaced with a reference to
the “Limited Partner”.

-6-



--------------------------------------------------------------------------------



 



          (z) Section 7.01(d)(iv) of the Credit Agreement is amended and
restated to read in its entirety as follows:

     (iv) (A) Any default or event of default shall have occurred under any of
the Material Contracts which has not been cured within any applicable grace
period and which default or event of default could reasonably be expected to
have a Material Adverse Effect, (B) any of the Material Contracts (other than
the Alon Mortgage) shall have terminated, or (C) any Person other than the
Limited Partner or any of its Subsidiaries takes (or notifies the Limited
Partner or any of its Subsidiaries that it intends to take) remedial action
under the Alon Mortgage or the Alon Pipelines and Terminals Agreement (or any
successor or replacement agreement to the foregoing) that constitutes or could
reasonably be expected to take the form of the purchase, occupation, or
operation of any of the applicable Pipeline Systems or Terminals by a Person
other than the Borrower or its wholly owned Subsidiaries.

          (aa) Schedule 1.01(d) to the Credit Agreement is deleted and replaced
with Schedule 1.01(d) attached hereto.

ARTICLE III.
REPRESENTATIONS, WARRANTIES AND COVENANTS

     Section 3.01 Borrower Representations and Warranties. The Borrower
represents and warrants that: (a) the representations and warranties contained
in the Credit Agreement and the representations and warranties contained in the
other Credit Documents are true and correct in all material respects on and as
of the Effective Date as if made on as and as of such date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date; (b) no
Default has occurred which is continuing; (c) the execution, delivery and
performance of this Agreement are within the partnership power and authority of
the Borrower and have been duly authorized by appropriate partnership action and
proceedings; (d) this Agreement constitutes the legal, valid, and binding
obligation of the Borrower enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; (e) there are no governmental or other third party consents, licenses
and approvals required to be obtained by the Borrower in connection with the
execution, delivery, performance of this Agreement by the Borrower or the
validity and enforceability of this Agreement against the Borrower; and (f) the
Liens under the Security Documents are valid and subsisting and secure
Borrower’s obligations under the Credit Documents.

     Section 3.02 Existing Guarantors’ Representations and Warranties. Each
Existing Guarantor represents and warrants that: (a) the representations and
warranties of such Guarantor contained in the Guaranty and the representations
and warranties contained in the other Credit Documents to which such Existing
Guarantor is a party are true and correct in all material respects on and as of
the Effective Date as if made on as and as of such date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date; (b) no
Default has occurred which is continuing;

-7-



--------------------------------------------------------------------------------



 



(c) the execution, delivery and performance of this Agreement are within the
corporate or other organizational power and authority of such Existing Guarantor
and have been duly authorized by appropriate action and proceedings; (d) this
Agreement constitutes the legal, valid, and binding obligation of such Existing
Guarantor enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity;
(e) there are no governmental or other third party consents, licenses and
approvals required to be obtained by such Existing Guarantor in connection with
the execution, delivery or performance of this Agreement by such Existing
Guarantor or the validity and enforceability of this Agreement against such
Existing Guarantor; (f) it has no defenses to the enforcement of its Guaranty;
and (g) the Liens under the Security Documents to which such Existing Guarantor
is a party are valid and subsisting and secure such Existing Guarantor’s
obligations under the Credit Documents.

     Section 3.03 Covenants. The Borrower at its expense will, and will cause
each Existing Guarantor to, promptly execute and deliver to the Administrative
Agent upon reasonable request all such documents, agreements and instruments to
state more fully the security obligations set out in any of the Security
Documents, or to perfect, protect or preserve any Liens created pursuant to any
of the Security Documents, or to make any recordings, to file any notices or
obtain any consents, all as may be necessary or appropriate to grant or perfect
a first lien in each Existing Guarantor’s assets. The Borrower hereby authorizes
the Administrative Agent to file any amendments to financing statements without
the signature of the Borrower to the extent permitted by applicable law in order
to perfect or maintain the perfection of any security interest granted under any
of the Credit Documents. Without limiting the foregoing:

          (a) promptly upon the issuance of the High-Yield Notes, the Limited
Partner will at its expense deliver or cause to be delivered to the
Administrative Agent a fully executed copy, certified by the Limited Partner, of
the indenture dated as of February 28, 2005 among the Limited Partner, Finance
Corp, certain subsidiary guarantors party thereto, and U.S. Bank National
Association as trustee, pursuant to which the High-Yield Notes are issued,
together with all exhibits and schedules thereto;

          (b) promptly after the closing of the Acquisition but in any event not
more than five days after the closing date of the Acquisition, the Borrower will
at its expense deliver or cause to be delivered to the Administrative Agent
(i) a Supplement to the Guaranty Agreement in favor of the Administrative Agent
for the benefit of the Beneficiaries (as defined therein), duly executed and
delivered by HEP Pipeline, pursuant to which HEP Pipeline shall become a
“Guarantor” under and as defined in the Guaranty, (ii) two Supplements to the
Pledge Agreement in favor of the Administrative Agent for the benefit of the
Beneficiaries (as defined therein), duly executed and delivered by the Borrower
and HEP Pipeline GP, L.L.C., respectively, pursuant to which the Borrower and
HEP Pipeline GP, L.L.C. shall pledge their interests in HEP Pipeline under the
Pledge Agreement, (iii) a Supplement to the Security Agreement in favor of the
Administrative Agent for the benefit of the Beneficiaries (as defined therein),
duly executed and delivered by HEP Pipeline, pursuant to which HEP Pipeline
shall become a “Grantor” under and as defined in the Security Agreement, (iv) a
UCC-1 financing statement to be filed against HEP Pipeline, in such entity’s
jurisdiction of organization, (v) a secretary’s certificate of HEP Pipeline,
certifying (A) the organizational documents of such entity, (B) the resolutions
or other documents evidencing such entity’s authority to enter into the
transactions contemplated herein,

-8-



--------------------------------------------------------------------------------



 



and (C) the incumbency and sample signatures of the authorized officers of such
entity, (vi) Mortgages duly executed and delivered by HEP Pipeline in favor of
the Administrative Agent for the benefit of the Secured Parties (as defined
therein) covering all real property assets included in the Acquired Assets,
including, without limitation, those certain Acquired Assets consisting of real
property located in Cotton, Jefferson, and Stephens Counties, Oklahoma, and
Archer, Baylor, Clay, Culberson, Ector, Haskell, Howard, Jones, Loving, Midland,
Mitchell, Nolan, Reeves, Shackelford, Taylor, Throckmorton, Wichita, and Winkler
Counties, Texas, (vii) a legal opinion of Vinson & Elkins L.L.P. in form and
substance, as applicable, substantially similar to the opinion delivered in
connection with the closing of the Credit Agreement, with respect to the
documents described in the preceding clauses (i), (ii), (iii) and (iv) and the
Mortgages that are to be filed in Texas, and (viii) complete and correct copies
of any amendments to the Acquisition Agreement not previously delivered to the
Administrative Agent; and

          (c) promptly after the closing of the Acquisition, the Borrower will
at its expense deliver or cause to be delivered to the Administrative Agent
complete and correct copies of any material bills of sale, material assignments,
and other material documents or agreements executed in connection with the
Acquisition and not previously delivered to the Administrative Agent.

ARTICLE IV.
CONDITIONS

     The consent and the waiver provided herein shall become effective and
enforceable against the parties hereto, and the Credit Agreement shall be
amended as provided herein, upon the date all of the following conditions
precedent have been met (the “Effective Date”):

     Section 4.01 Documents. The Administrative Agent shall have received each
of the following:

          (a) this Agreement duly and validly executed and delivered by duly
authorized officers of the Borrower, the Existing Guarantors, the Administrative
Agent, and the Banks;

          (b) three Supplements to the Guaranty Agreement dated as of the
Effective Date, in favor of the Administrative Agent for the benefit of the
Beneficiaries (as defined therein), duly executed and delivered by the Limited
Partner, the General Partner, and Finance Corp, respectively (collectively, the
“New Guarantors”), pursuant to which the New Guarantors shall become
“Guarantors” under and as defined in the Guaranty;

          (c) two Supplements to the Pledge Agreement dated as of the Effective
Date, in favor of the Administrative Agent for the benefit of the Beneficiaries
(as defined therein), duly executed and delivered by the Limited Partner and the
General Partner, respectively, pursuant to which the Limited Partner and the
General Partner shall become “Pledgors” under and as defined in the Pledge
Agreement;

          (d) three Supplements to the Security Agreement, dated as of the
Effective Date, in favor of the Administrative Agent for the benefit of the
Beneficiaries (as defined therein), duly executed and delivered by each of the
New Guarantors, respectively, pursuant to which the New

-9-



--------------------------------------------------------------------------------



 



Guarantors shall become “Grantors” under and as defined in the Security
Agreement; provided that the Supplement executed by the Limited Partner will
expressly exclude any grant of a security interest in the Escrow Agreement, the
Escrow Account, or any assets of the Limited Partner held in the Escrow Account,
including, without limitation, the cash proceeds of the issuance of the
High-Yield Notes;

          (e) the original stock certificate representing all of the stock of
Finance Corp, along with a stock power in blank relating to such certificate;

          (f) UCC-1 financing statements to be filed against each of the Limited
Partner, the General Partner, and Finance Corp, in each such entity’s
jurisdiction of organization;

          (g) a fully executed copy, certified by the Limited Partner, of the
Acquisition Agreement, together with all exhibits, schedules, and amendments
thereto;

          (h) a secretary’s certificate of the Limited Partner, the General
Partner, and Finance Corp, certifying (A) the organizational documents of each
such entity, (B) the resolutions or other documents evidencing each such
entity’s authority to enter into the transactions contemplated herein, and
(C) the incumbency and sample signatures of the authorized officers of each such
entity; and

          (i) a legal opinion of Vinson & Elkins L.L.P. dated as of the
Effective Date in form and substance, as applicable, substantially similar to
the opinion delivered in connection with the closing of the Credit Agreement.

     Section 4.02 No Default. No Default shall have occurred which is continuing
as of the Effective Date.

     Section 4.03 Representations. The representations and warranties in this
Agreement shall be true and correct in all material respects as of the Effective
Date.

     Section 4.04 Fees. The Borrower shall have paid all reasonable fees and
expenses of the Administrative Agent’s outside legal counsel pursuant to all
invoices presented to the Borrower for payment not less than one Business Day
prior to the Effective Date.

ARTICLE V.
MISCELLANEOUS

     Section 5.01 Effect on Credit Documents; Acknowledgments.

          (a) The Borrower acknowledges that on the date hereof all Obligations
are payable without defense, offset, counterclaim or recoupment.

          (b) The Administrative Agent, the Issuing Banks, and the Banks hereby
expressly reserve all of their rights, remedies, and claims under the Credit
Documents. Other than as expressly provided in Section 2.02 above, nothing in
this Agreement shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Credit Documents, (ii) any of the agreements,
terms or conditions contained in any of the Credit

-10-



--------------------------------------------------------------------------------



 



Documents, (iii) any rights or remedies of the Administrative Agent, the Issuing
Bank or any Bank with respect to the Credit Documents, or (iv) the rights of the
Administrative Agent, any Issuing Bank or any Bank to collect the full amounts
owing to them under the Credit Documents.

          (c) Each of the Borrower, the Existing Guarantors, Administrative
Agent, Issuing Banks, and Banks does hereby adopt, ratify, and confirm the
Credit Agreement and each other Credit Document, as amended hereby, and
acknowledges and agrees that the Credit Agreement and each other Credit
Document, as amended hereby, is and remains in full force and effect, and the
Borrower and the Existing Guarantors acknowledge and agree that their respective
liabilities under the Credit Agreement and the other Credit Documents are not
impaired in any respect by this Agreement or the waiver granted hereunder.

          (d) From and after the Effective Date, all references to the Credit
Agreement and the Credit Documents shall mean such Credit Agreement and such
Credit Documents as amended by this Agreement.

          (e) This Agreement is a Credit Document for the purposes of the
provisions of the other Credit Documents. Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Agreement shall
be a Default or Event of Default, as applicable, under the Credit Agreement.

     Section 5.02 Reaffirmation of the Guaranty. Each Existing Guarantor hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Guaranty are in full force and effect and that such Existing Guarantor continues
to unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, all of
the Guaranteed Obligations (as defined in the Guaranty), as such Guaranteed
Obligations may have been amended by this Agreement, and its execution and
delivery of this Agreement does not indicate or establish an approval or consent
requirement by such Existing Guarantor under the Guaranty in connection with the
execution and delivery of amendments to the Credit Agreement, the Notes or any
of the other Credit Documents (other than the Guaranty or any other Credit
Document to which such Existing Guarantor is a party).

     Section 5.03 Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature and all such signatures shall be effective as originals.

     Section 5.04 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted pursuant to the Credit Agreement.

     Section 5.05 Invalidity. In the event that any one or more of the
provisions contained in this Agreement shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.

     Section 5.06 Governing Law. This Agreement shall be deemed to be a contract
made under and shall be governed by and construed in accordance with the laws of
the State of Texas.

-11-



--------------------------------------------------------------------------------



 



     Section 5.07 Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS
AMENDED BY THIS AGREEMENT, THE NOTES, AND THE OTHER CREDIT DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURES BEGIN ON NEXT PAGE]

-12-



--------------------------------------------------------------------------------



 



     EXECUTED effective as of the date first above written.

         
BORROWER:
 
       
HOLLY ENERGY PARTNERS — OPERATING, L.P.,
a Delaware limited partnership
 
       
By: HEP Logistics GP, L.L.C., a Delaware limited liability company, its General
Partner
 
       
By: Holly Energy Partners, L.P., a Delaware limited partnership, its Managing
Member
 
       
By: HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner
 
       
By: Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner

                  By:   /s/ Stephen J. McDonnell       Name:   Stephen J.
McDonnell      Title:   Vice President and Chief Financial Officer   

Signature page to Consent, Waiver and Amendment No. 2

 



--------------------------------------------------------------------------------



 



EXISTING GUARANTORS:

              HEP PIPELINE GP, L.L.C., a Delaware

      limited liability company     HEP REFINING GP, L.L.C., a Delaware

      limited liability company     HEP MOUNTAIN HOME, L.L.C., a Delaware

      limited liability company     HEP PIPELINE, L.L.C., a Delaware

      limited liability company     HEP REFINING, L.L.C., a Delaware

      limited liability company     HEP WOODS CROSS, L.L.C., a Delaware

      limited liability company
 
       

  Each by:   HEP Operating Company, L.P., a Delaware

      limited partnership and its Sole Member

         
By: HEP Logistics GP, L.L.C., a Delaware limited liability company, its General
Partner
 
       
By: Holly Energy Partners, L.P., a Delaware limited partnership, its Managing
Member
 
       
By: HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner
 
       
By: Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner

                  By:   /s/ Stephen J. McDonnell       Name:   Stephen J.
McDonnell      Title:   Vice President and Chief Financial Officer   

Signature page to Consent, Waiver and Amendment No. 2

 



--------------------------------------------------------------------------------



 



              HEP NAVAJO SOUTHERN, L.P., a Delaware limited

      partnership     HEP PIPELINE ASSETS, LIMITED PARTNERSHIP,

      a Delaware limited partnership
 
       

  Each by:   HEP Pipeline GP, L.L.C., a Delaware limited

      liability company and its General Partner

         
By: HEP Operating Company, L.P., a Delaware limited partnership and its Sole
Member
 
       
By: HEP Logistics GP, L.L.C., a Delaware limited liability company, its General
Partner
 
       
By: Holly Energy Partners, L.P., a Delaware limited partnership, its Managing
Member
 
       
By: HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner
 
       
By: Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner

                  By:   /s/ Stephen J. McDonnell       Name:   Stephen J.
McDonnell      Title:   Vice President and Chief Financial Officer   

Signature page to Consent, Waiver and Amendment No. 2

 



--------------------------------------------------------------------------------



 



              HEP REFINING ASSETS, L.P., a Delaware limited

      partnership

         
By: HEP Refining GP, L.L.C., a Delaware limited liability company and its
General Partner
 
       
By: HEP Operating Company, L.P., a Delaware limited partnership and its Sole
Member
 
       
By: HEP Logistics GP, L.L.C., a Delaware limited liability company, its General
Partner
 
       
By: Holly Energy Partners, L.P., a Delaware limited partnership, its Managing
Member
 
       
By: HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner
 
       
By: Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner

                  By:   /s/ Stephen J. McDonnell       Name:   Stephen J.
McDonnell      Title:   Vice President and Chief Financial Officer   

Signature page to Consent, Waiver and Amendment No. 2

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

UNION BANK OF CALIFORNIA, N.A.
      By:   /s/ Sean Murphy         Sean Murphy, Vice President             

            BANKS:

UNION BANK OF CALIFORNIA, N.A.
      By:   /s/ Sean Murphy         Sean Murphy, Vice President             

Signature page to Consent, Waiver and Amendment No. 2

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, NATIONAL ASSOCIATION
      By:   /s/ Claire Liu       Name:   Claire Lui      Title:   Senior Vice
President   

Signature page to Consent, Waiver and Amendment No. 2

 



--------------------------------------------------------------------------------



 



            GUARANTY BANK
      By:   /s/ Jim R. Hamilton       Name:   Jim R. Hamilton      Title:  
Senior Vice President   

Signature page to Consent, Waiver and Amendment No. 2

 



--------------------------------------------------------------------------------



 



            FORTIS CAPITAL CORP.
      By:   /s/ Darrell Holley       Name:   Darrell Holley      Title:  
Managing Director   

            By:   /s/ Casey Lowary       Name:   Casey Lowary      Title:  
Senior Vice President   

Signature page to Consent, Waiver and Amendment No. 2

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:   /s/ M. Jarrod Bourgeois       Name:   M. Jarrod Bourgeois     
Title:   Assistant Vice President   

Signature page to Consent, Waiver and Amendment No. 2

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Mark E. Thompson       Name:   Mark E. Thompson      Title:  
Vice President   

Signature page to Consent, Waiver and Amendment No. 2

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(d)

GUARANTORS

                Guarantor     Ownership    
Holly Energy Partners, L.P.
    HEP Logistics Holdings, L.P. – 100%    
Holly Energy Finance Corp.
    Holly Energy Partners, L.P. – 100%    
HEP Logistics GP, L.L.C.
    Holly Energy Partners, L.P. – 100%    
HEP Pipeline GP, L.L.C.
    Borrower – 100%    
HEP Refining GP, L.L.C.
    Borrower – 100%    
HEP Mountain Home, L.L.C.
    Borrower – 100%    
HEP Pipeline, L.L.C.
    Borrower – 100%    
HEP Refining, L.L.C.
    Borrower – 100%    
HEP Woods Cross, L.L.C.
    Borrower – 100%    
HEP Fin-Tex/Trust-River, L.P. (as of the Alon Acquisition Closing Date)
    99.999% – Borrower
0.001% – HEP Pipeline GP, L.L.C.    
HEP Navajo Southern, L.P.
    99.999% – Borrower
0.001% – HEP Pipeline GP, L.L.C.    
HEP Pipeline Assets, Limited Partnership
    99.999% – Borrower
0.001% – HEP Pipeline GP, L.L.C.    
HEP Refining Assets, L.P.
    99.999% – Borrower
0.001% – HEP Refining GP, L.L.C.    

 